—An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Renee White, J.), rendered on or about March 23, 2010, said appeal having *420pealed from be and the same is hereby affirmed. been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgment so ap-
Concur—Mazzarelli, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.